Citation Nr: 1136805	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  95-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of cold injuries of the bilateral lower extremities prior to April 9, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of cold injuries of the left lower extremity from April 9, 2002, to April 29, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of cold injuries of the right lower extremity from April 9, 2002, to April 29, 2004.

4.  Entitlement to an evaluation in excess of 30 percent for residuals of cold injuries of the left lower extremity as of April 30, 2004.

5.  Entitlement to an evaluation in excess of 30 percent for residuals of cold injuries of the right lower extremity as of April 30, 2004.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for cold injury residuals at that time.  The Veteran timely appealed that decision.

The Veteran filed a claim for service connection for bilateral lower extremity cold injury residuals in July 1989; service connection for bilateral lower extremity cold injury residuals was granted in a March 1990 rating decision, at which time a noncompensable evaluation was assigned.  The Veteran timely submitted a notice of disagreement with that assigned disability evaluation, and VA issued a statement of the case on that issue in August 1990.  Following the issuance of that statement of the case, the Veteran did not submit a substantive appeal, VA Form 9, in order to complete appeal of that issue to the Board.  That March 1990 rating decision is consequently considered final.  Subsequent to the finalization of that rating decision, the Veteran submitted a claim for increased evaluation for his bilateral cold injury residuals on February 7, 1992.  

In a July 2002 supplemental statement of the case, the Veteran's bilateral cold injury residuals of the lower extremities were increased to 10 percent disabling, beginning April 9, 2002.  Additionally, in a December 2010 rating decision, the Veteran's bilateral cold injury residuals claims were increased to 30 percent disabling, beginning April 30, 2004.  The Board has recharacterized the issues on appeal in order to comport with these decisions.

The Board notes that prior decisions and remands from the Board additionally addressed the issue of service connection for posttraumatic stress disorder (PTSD), which was remanded by the United States Court of Appeals for Veterans Claims (Court) in a September 2006 memorandum decision.  In January 2009, the Board remanded that claim for further development.  In the December 2010 rating decision, service connection for PTSD was granted and such was assigned a 70 percent evaluation, effective March 30, 2000.  Such a grant of benefits in this case represents a full grant of benefits sought on appeal as to the PTSD issue.  As no notice of disagreement has been received as to the assigned effective date and disability evaluation as of this time, the Board considers this appellate issue to be resolved and will no longer address it on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary.  The Board finds that many of the examiners who have provided medical opinions regarding the severity of the service-connected residuals of cold injuries of the right and left lower extremities were unaware of the accurate circumstances of what happened in service and the severity of the frostbite that occurred in service.  The Board has remanded the claims for increase on several occasions to have an examiner attempt to distinguish between the symptoms associated with residuals of the cold injuries and those associated with diabetes mellitus.  The undersigned finds that the Board previously failed to address a specific aspect of symptoms associated with a cold injury, which is why this remand is being done.

The Board is ordering a VA examination.  Below is a factual background for the examiner to review in connection with the review of the claims file and examination of the Veteran.  VA must provide this factual background to the VA examiner prior to the scheduled VA examination.

Factual Background for VA Examiner

The Board requests that the examiner review the entire claims file, but is citing to these records to ensure the examiner has a full understanding of the past medical history involving the Veteran's in-service cold injury.  The service treatment records discussed below are in a white envelope in Volume 1 of the claims file and labeled with "STRs" (service treatment records).  The Board has put paperclips on the records discussed below.

The service treatment records show that on January 26, 1983, the Veteran was seen with complaints of frostbite to both feet.  The Veteran reported he had been outside for five days straight with no relief and described constant hurting in both feet.  The examiner stated that there was pain when touched around both big toes.  "Tender to touch."  There was no swelling or edema.  The assessment was cold feet, and the examiner wrote the Veteran should have 24-hour bed rest.  

On January 27, 1983, the Veteran was seen again.  The examiner noted the Veteran had been seen at the 9th general dispensary for past frostbite of the feet and that he was placed on 24-hour bed rest.  The Veteran reported no relief and that his feet felt cold and hurt when he touched them.  Duration was for 7 days.  The examiner noted there was no peeling or scaling.  There was sensitivity to touch and "very cold."  The assessment was to rule out frostbite.  The examiner wrote that the Veteran would be referred to the medical officer for evaluation.  Under the referral wording was written, "1st degree frostbite."  

On January 28, 1983, the Veteran was seen again.  The Veteran reported he had been "infield" and had a pending problem since January 21, 1983.  He stated he could not sleep because of pain.  The examiner stated the plantar was pain with no tenderness until the distal portion of the left planter with severe tenderness to all digits.  On the right, there was no tenderness on the plantar but there was severe tenderness to the 1st, 2nd, and 3rd digits.  The assessment was to rule out frostbite.  

On January 31, 1983, the Veteran was seen for frostbite on both feet.  The examiner noted the Veteran had been seen at the 9th general dispensary and Babenhausen and that at both times, he had been given 24-hour quarters.  The examiner stated there was no profile for crutches or soft shoes for 11 days.  Physical examination revealed "very tenderness to touch" with little swelling on the toe area.  The assessment was frostbite.

In January 1985, the Veteran denied ever having or having then a history of foot trouble.  

The remainder of the service treatment records is silent for any complaints of or treatment for residuals of frostbite.  A December 1988 Report of Medical Examination shows clinical evaluation of the feet was normal.  

The above facts pertaining to service are to be accepted as accurate.  Any facts reported by the Veteran as to the circumstances of when he was frostbitten are to be rejected.  For example, allegations of lying in the snow for hours, laying in the snow unconscious after an explosion, sustaining second or third degree frostbite, waking up with his feet being black, refusing amputation, or being hospitalized for the frostbite in service are false statements.  The examiner should accord no probative value to such statements.  The only facts the examiner should accept as true are those shown in the service treatment records.  (The Veteran has reported to multiple examiners that he sustained more severe frostbite on his feet than he actually did.)

In July 1989, the Veteran filed a claim for compensation benefits for frostbite to his feet in 1983.  A July 1989 VA treatment record shows the Veteran was seen with complaints of heel pain.  The examiner noted there was no history of this before but noted the Veteran had a history of frostbite.  The examiner concluded there was left heel pain there with questionable etiology, but noted that the x-ray was negative.

A VA examination was provided in August 1989.  The examiner wrote the following:

He alleges frostbite of the feet.  When his shoes and socks were taken off [at the time he sustained frostbite], the color of his feet and toes were purple.  He had no blisters, thus indicating that he had no more than 1st degree frostbite.  He claims he still has residuals of the frostbite[,] which is of course unlikely in the absence of the severity beyond 1st degree.  The toes do not appear to be forth-shortened.  He has excellent pulses in both feet.  X-rays of the toes are to be taken.

X-rays taken of the feet at that time were normal.  The examiner diagnosed 1st degree frostbite of the feet with no residuals.

In February 1992, the Veteran was seen with complaints, which included his feet.  The examiner noted that July 1989 x-rays were within normal limits.  Physical examination revealed feet with 2+ dorsalis pedis pulses, heels nontender, and pinprick intact.

The record shows the Veteran was diagnosed with diabetes mellitus in approximately May 1993.  In a July 1997 VA outpatient treatment report, the examiner noted the Veteran had "severe diabetic neuropathy."  The examiner wrote, "Apparently, all his symptoms [are secondary to] severe neuropathy."  The Veteran also has a diagnosis of hypertension, which was diagnosed in approximately 1992.

A May 2000 VA examination report shows the examiner, who was examining the Veteran to determine the current symptomatology pertaining to residuals of frostbite, diagnosed, "History of cold injury with continuing symptomatology and no abnormality found on physical examination."  He noted that x-rays done in 1998 revealed "a totally normal examination."  

The examiner is informed that the Veteran has provided inconsistent facts pertaining to other aspects of his medical history.  For example, the Veteran has a smoking history, but has denied ever smoking to some physicians.  Service treatment records show he smoked in service.  A January 1998 VA examination report shows the Veteran described himself as a "nonsmoker."  However, a February 1998 private medical record shows the examiner wrote, "He is a cigarette smoker."  Subsequently, the Veteran has denied ever having smoked.  See April 2004 VA examination report.  Thus, any allegation by the Veteran that he has never smoked is to be rejected.  

The examiner need not obtain a medical history from the Veteran as to what symptoms he allegedly experiences from residuals of frostbite, as he has provided inconsistent statements throughout the appeal.  For example, in January 1998 and May 2000, he denied Raynaud's phenomenon.  See VA examination reports.  In April 2004, the Veteran reported a history of Raynaud's phenomenon.  See VA examination report.  In October 2009, he denied a history of Raynaud's phenomenon.  As to fungal infections, in January 1998, the Veteran denied any significant fungal infections.  In May 2000, he reported recurrent fungal infections.  In April 2004, he denied any recurrent fungal infections.  In October 2009, he reported current fungal infections.  Thus, the examiner should report only the objective clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule to have the Veteran examined by a neurologist.  The entire claims file, to include a complete copy of the factual background provided above must be made available to the examiner designated to examine the Veteran, and the examiner should document that he/she has reviewed the medical history provided by the Board in the examination report.  All appropriate tests and studies (to include x-rays and neurological studies, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should be told the following: 

* While the Board has laid out relevant facts in the factual background, it requests that you review the claims file.  Examiners have been asked to distinguish between symptoms associated with frostbite and those associated with diabetic neuropathy.  Most have been unable to distinguish between the symptoms.  

* Judging from what the August 1989 VA examiner stated and this website http://www.beltina.org/health-dictionary/frostbite-symptoms-treatment.html (see chart entitled "Frostbite Severity," where it addresses degree of damage, characteristics, and recovery implications), first degree frostbite usually results in no residuals.  

* From 1983 to 1989 (a period of six years), the Veteran did not seek treatment for residuals of frostbite while still in service.  He specifically denied any medical history of foot trouble in 1985, which was two years after sustaining first degree frostbite.  A December 1988 Report of Medical Examination shows that clinical evaluation of the feet was normal.  The August 1989 VA examiner found no residuals of frostbite.

The Board requests that you answer the following questions.

(a) Would residuals of first degree frostbite first present as much as 10 years after the frost injury?  

(b) Upon presentation of symptoms, would residuals of first degree frostbite be progressive over time?

(c) In an October 2009 VA examination report, a physician's assistant stated the Veteran had "labs in 8/1989 which was one month after an evaluation for heel pain with [physical examination] showing congruent skin changes to agree with diagnosis/impression of cold injury residuals secondary to frost bite history."  Do you agree with the physician's assistant's findings?  Whether or not you agree or disagree, please address her statement that the Veteran had congruent skin changes in August 1989 consistent with a history of frostbite. 

(d) Would progression of symptoms over time be more indicative of neuropathy caused by diabetes mellitus or neuropathy caused by first degree frostbite?  

The examiner should clearly outline the rationale for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims of entitlement to higher evaluations for residuals of cold injuries to the right and left lower extremities, to include consideration, if warranted of reducing the evaluations assigned should the examiner determine that the current symptoms associated with the feet are related to diabetic neuropathy, as opposed to residuals of first degree frostbite.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

